NOTE: This order is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                      2007-1189

                        LEGGETT & PLATT, INCORPORATED and
                       L&P PROPERTY MANAGEMENT COMPANY,

                                                Plaintiffs-Appellants,

                                           v.

                                     VUTEK, INC.,

                                                Defendant-Appellee.

                                     ON MOTION

Before MAYER, SCHALL, and LINN, Circuit Judge.

LINN, Circuit Judge.

                                      ORDER

      VUTEk, Inc. moves to dismiss this appeal for lack of a final judgment. Leggett &

Platt, Incorporated et al. (L&P) oppose. VUTEk replies.

      L&P sued VUTEk for infringement of its patent.          VUTEk counterclaimed for

declaratory judgments of noninfringement and invalidity.         The parties moved for

summary judgment concerning infringement and invalidity. The district court granted

the motion for summary judgment of invalidity of the asserted claims. The district court

did not decide the motions regarding infringement but stated that "I would have denied

them if that had been necessary, because factual issues remained on the question of

infringement." The district court entered a judgment "that defendant VUTEk shall have

judgment on plaintiffs' complaint and on its counterclaim, and plaintiffs' complaint is
dismissed in its entirety. Claims 1, 2, 3, 7, 9, 10, and 19 of U.S. Patent 6,755,518 are

invalid."

       After L&P filed its appeal from that judgment, it asked the district court to certify

pursuant to Fed. R. Civ. P. 54(b) the district court's disposition of the complaint and/or

VUTEk's counterclaim for a declaratory judgment of invalidity, because it appeared that

VUTEk's counterclaim for a declaratory judgment of noninfringement remained pending.

The judge denied the motion for a Rule 54(b) judgment, stating that she had ruled on all

claims and that any infringement issues "became moot."

       VUTEk argues that the district court's judgment did not, one way or the other,

decide its counterclaim for a declaratory judgment of noninfringement. We agree. If the

district court decided not to address infringement, then it necessarily denied VUTEk's

counterclaim for a declaratory judgment of noninfringement, a determination that VUTEk

might have chosen to appeal. The final judgment does not state such a disposition, but

instead states that it granted judgment to VUTEk "on its counterclaim." Apparently, the

district court granted relief on the counterclaim seeking a declaratory judgment of

invalidity but stated no disposition of the other counterclaim.

       We make no determination whether the district court should deny VUTEk's

counterclaim for noninfringement as moot or decide it. In any event, until it has been

disposed of, absent a Fed. R. Civ. P. 54(b) judgment, there is no final judgment on all

claims for relief and we must dismiss this appeal.

       Accordingly,

       IT IS ORDERED THAT:

       (1)    The motion to dismiss is granted.




2007-1189                                   -2-
      (2)   All other pending motions are moot.

                                             FOR THE COURT



      June 27, 2007                          /s/ Richard Linn
         Date                                Richard Linn
                                             Circuit Judge

cc:   David A. Roodman, Esq.
      Russell Burke Hill, Esq.

s8

ISSUED AS A MANDATE: June 27, 2007




2007-1189                              -3-